Exhibit 10.4

 

Silicon Valley Bank


 

SECURED PROMISSORY NOTE
(Exim Program)

 

$1,500,000

 

SEPTEMBER 24, 2003

 

FOR VALUE RECEIVED, the undersigned (jointly and severally, the “Borrower”)
promises to pay to the order of SILICON VALLEY BANK (“Silicon”), at 3003 Tasman
Drive, Santa Clara, California  95054, or at such other address as the holder of
this Note shall direct, the principal sum of ONE MILLION FIVE HUNDRED THOUSAND
DOLLARS ($1,500,000), or such lesser or greater amount as shall be equal to the
unpaid balance of the “Exim Loans” as defined in the Loan and Security Agreement
(Exim Program) between Borrower and Silicon of even date herewith (the “Loan
Agreement”).

 

The principal amount of this Note shall be payable as set forth in the Loan
Agreement.

 

This Note shall bear interest on the unpaid principal balance hereof from time
to time outstanding at a rate equal to the interest rate set forth in the Loan
Agreement.

 

Accrued interest on this Note shall be payable monthly in accordance with the
terms of the Loan Agreement.  Any accrued interest not paid when due shall bear
interest at the same rate as the principal hereof.

 

Principal of and interest on this Note shall be payable in lawful money of the
United States of America.  If a payment hereunder becomes due and payable on a
Saturday, Sunday or legal holiday, the due date thereof shall be extended to the
next succeeding business day, and interest shall be payable thereon during such
extension.

 

In the event any payment of principal or interest on this Note is not paid in
full when due, or if any other Event of Default occurs hereunder, under the Loan
Agreement or under any other present or future instrument, document, or
agreement between the Borrower and Silicon (collectively, “Events of Default”),
Silicon may, at its option, at any time thereafter, declare the entire unpaid
principal balance of this Note plus all accrued interest to be immediately due
and payable, without notice or demand.  The acceptance of any installment of
principal or interest by Silicon after the time when it becomes due, as herein
specified, shall not be held to establish a custom, or to waive any rights of
Silicon to enforce payment when due of any further installments or any other
rights, nor shall any failure or delay to exercise any rights be held to waive
the same.

 

All payments hereunder are to be applied first to reasonable costs and fees
referred to hereunder, second to the payment of accrued interest and the
remaining balance to the payment of principal.  Silicon shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments hereunder.

 

1

--------------------------------------------------------------------------------


 

The Borrower agrees to pay all reasonable costs and expenses (including without
limitation reasonable attorney’s fees) incurred by Silicon in connection with or
related to this Note, or its enforcement, whether or not suit be brought.  The
Borrower hereby waives presentment, demand for payment, notice of dishonor,
notice of nonpayment, protest, notice of protest, and any and all other notices
and demands in connection with the delivery, acceptance, performance, default,
or enforcement of this Note, and the Borrower hereby waives the benefits of any
statute of limitations with respect to any action to enforce, or otherwise
related to, this Note.

 

This Note is secured by the Loan Agreement and all other present and future
security agreements between the Borrower and Silicon.  Nothing herein shall be
deemed to limit any of the terms or provisions of the Loan Agreement or any
other present or future document, instrument or agreement, between the Borrower
and Silicon, and all of Silicon’s rights and remedies hereunder and thereunder
are cumulative.

 

In the event any one or more of the provisions of this Note shall for any reason
be held to be invalid, illegal or unenforceable, the same shall not affect any
other provision of this Note and the remaining provisions of this Note shall
remain in full force and effect.

 

No waiver or modification of any of the terms or provisions of this Note shall
be valid or binding unless set forth in a writing signed by a duly authorized
officer of Silicon, and then only to the extent therein specifically set forth. 
If more than one person executes this Note, their obligations hereunder shall be
joint and several.

 

SILICON, BY ITS ACCEPTANCE HEREOF, AND BORROWER EACH HEREBY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY
WAY RELATING TO: (I) THIS NOTE; OR (II) ANY OTHER PRESENT OR FUTURE INSTRUMENT
OR AGREEMENT BETWEEN SILICON AND BORROWER; OR (iii) ANY CONDUCT, ACTS OR
OMISSIONS OF SILICON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR BORROWER; IN
EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

This Note is payable in, and shall be governed by the laws of, the State of
California.

 

 

Endocardial Solutions, Inc.,
a Delaware corporation

 

 

 

 

 

By

 /s/ J. Robert Paulson, Jr.

 

Title

V.P., CFO

 

2

--------------------------------------------------------------------------------